Citation Nr: 1522165	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

As will be discussed, the Veteran has a diagnosis of Major Depressive Disorder of record.  However, he also describes symptoms of anxiety.  As such, VA will consider as part of the matter on appeal the question of whether service connection is warranted for any other psychiatric disorders in addition to depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In June 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

The Virtual VA paperless claims processing system contains the transcript from the June 2014 videoconference hearing.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current cervical spine disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

2.  The preponderance of the evidence is against finding that the Veteran has a current lumbar spine disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

3.  The preponderance of the evidence is against finding that the Veteran has a current bilateral knee disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A lumbar spine disability was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§  1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

3.  A bilateral knee disability was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in January 2010.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

The Board observes that the Veteran wrote, in a February 2010 statement, that he had only "S-S" to support himself.  A Social Security Administration (SSA) inquiry dated in June 2010 revealed that the Veteran was only receiving SSA retirement benefits, and not SSA disability benefits.  Although no attempt to obtain any records from the SSA has been made, as the record shows that the Veteran is only in receipt of retirement benefits from the SSA, and not disability benefits, and neither he nor his representative have specifically asserted that SSA possesses records relevant to this appeal, the Board finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

A VA examination was obtained in April 2010.  The VA examination included opinions which discussed the etiology of the Veteran's cervical spine disability, lumbar spine disability, and bilateral knee disability.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, despite the Veteran's contention in his June 2014 Videoconference hearing that the examiner did not ask him questions, the examination reports showed extensive discussion with the Veteran.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

III.  Cervical and Lumbar Spine Disabilities

The Veteran is seeking service connection for a cervical spine disability and a lumbar spine disability.  He essentially contends that marching with heavy ruck sacks in service may have caused his current cervical spine disability.  As to his lumbar spine disability, the Veteran contends that his back problems began during basic training and progressively worsened.

The Veteran's service treatment records were negative for treatment for a neck condition.  On the Veteran's entrance examination dated in January 1966, the Veteran reported a history of recurrent low back pain.  He indicated that he was dismissed from his job at Bloomingdales department store due to back trouble.  The physician noted a history of back pain since age 11.  However, on examination, the Veteran had normal curvature, normal motion, and a normal straight leg test.  X-ray imaging of the lumbar spine was negative.  In April 1966, it was noted that the Veteran had a left thigh muscle rupture five years prior, which gave him pain in the local area, low back, and both knees.  The lumbar spine, pelvis, and left hip were reported as normal.  

In May 1966, the Veteran was evaluated for full duty by the orthopedic clinic.  Examination was normal.  X-ray imaging revealed a normal lumbar spine.  It was noted that the Veteran had several peculiar complaints that were difficult to evaluate, but the physical examination was essentially normal and x-ray imaging was negative.  It was noted that the Veteran showed he was able to perform full duty with no difficulty.  In July 1966, a back sprain was noted.  In a subsequent July 1996 treatment record, the Veteran complained of back trouble.  He noted that he had a chronic problem with his back.  He indicated that it was very stiff and painful on getting up in the morning and after being stationary any length of time.  He reported that his back pain was somewhat better with the bedboard.  The impression was "R/O spondylolisthesis."  In September 1966, the Veteran complained of back pain.  An evaluation of the back was normal and the Veteran was found fit for duty.  It was noted that the Veteran was "definitely emotionally unstable."  The physician indicated that he could not justify the Veteran's reported back pain to give him medication.  In a mental hygiene consultation dated in September 1966, it was noted that the Veteran had "any number of problems."  The physician noted that the Veteran had visited sick call for various orthopedic complaints, but was returned fit for duty each time.  The Veteran was recommended for administrative separation.

On the Veteran's September 1966 separation examination report of medical history, he reported swollen or painful joints.  The Veteran reported that he was limited in the amount of physical activity he could perform due to pain in both legs, his back, and his shoulder.  He noted these conditions were aggravated by constant physical activity.  He reported that he had been unable to hold a job due to "back trouble."  The examiner noted back pain, recurrent, 12 years ago with no sequelae.  On the Veteran's September 1966 separation examination, his spine was evaluated as normal and he was found qualified for separation.

The first post-service evidence of treatment for the cervical and lumbar spine disabilities was in September 2009.  In September 2009, the Veteran complained of neck and back pain.  X-ray imaging revealed arthralgia and chronic degenerative disease of the neck and back.  In a February 2010 treatment record, the Veteran reported that he was in pain all the time since he was 17.  He indicated that the pain worsened after his discharge from service in 1966, and has progressively worsened over time.  He denied a history of any injuries.

On VA examination in April 2010, the examiner noted that the Veteran visited sick bay on numerous occasions for back pain.  The examiner noted that there were never any diagnoses made or treatments put into place, and the Veteran was returned to full duty each time.  The examiner noted that the Veteran's visits were so frequent that it was thought he might be suffering with a passive-aggressive personality disorder as well as schizoid disorder, and he was referred to psychiatry.  The Veteran reported that he injured his low back and neck approximately 40 years ago, the cause of injury being unknown.  He reported his belief that his current neck and back pain were the result of chronic use and abuse.  He reported that the pain had worsened over the years.  The Veteran denied any other trauma or injury to the neck or low back.  The examiner diagnosed the Veteran with cervical and lumbar spine spondylosis and degenerative disc disease.  The examiner opined that the Veteran's current neck and back conditions were not caused by or a result of service.  The examiner explained that the Veteran's spondylosis and degenerative disc disease were consistent with age and were not present when the Veteran was in service.

In the Veteran's June 2010 notice of disagreement, he contended that he did not have any back problems prior to service.  He reported that shortly after discharge from service, he was "stricken with terrible back pain that has gone on for years."

In the Veteran's June 2014 Videoconference hearing testimony, he reported that his back pain began during basic training and progressively worsened.  He noted that he sought treatment for his back pain in service.  The Veteran reported that following discharge from service, he first received treatment for his back approximately one and a half to three years after service.  However, the Veteran has indicated that most of his private treating physicians are no longer practicing and he is unable to obtain these records.

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cervical spine disability and a lumbar spine disability is not warranted.

The Veteran has been diagnosed with cervical and lumbar spine spondylosis and degenerative disc disease.  Accordingly, as there are current cervical and lumbar spine disabilities, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, the Board notes that although the Veteran reported a history of low back pain on his January 1966 entrance examination, the examiner specified that the back had normal curvature, normal motion, and a normal straight leg raise test.  Furthermore, x-ray imaging of the lumbar spine was negative.  The Veteran was found qualified for induction into active duty service.  As there were no "defects, infirmities, or disorders" noted, the Veteran must be presumed sound.  The Board notes that although that presumption is rebuttable, VA must do show by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA simply cannot meet that burden here in light of contemporaneous records showing no disability at entry and the Veteran's assertions that his back pain began during basic training.  As the Veteran is presumed sound at service entry, the Board must consider whether any diagnosed lumbar spine disability was incurred in service or is the result of in-service injury or disease.

Next, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this instance, however, service connection for spondylosis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for spondylosis on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current cervical and lumbar spine disabilities are etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as neck and back pain, the diagnoses of spondylosis and degenerative disc disease, require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his cervical and lumbar spine disabilities, diagnosed as spondylosis and degenerative disc disease, are not simple medical conditions and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of spondylosis and degenerative disc disease requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his cervical and lumbar spine disabilities.  While competent to report neck and back pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's cervical and lumbar spine disabilities are not simple medical conditions he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  

As such, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current cervical and lumbar spine disabilities and the Veteran's active duty service.  In fact, the only medical opinion addressing the etiology of the cervical and lumbar spine disabilities weighs against the claim.  

The Board finds that the April 2010 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's cervical and lumbar spine disabilities.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The examiner noted that the Veteran visited sick bay on numerous occasions during service for back pain.  The examiner noted that there were never any diagnoses made or treatments put into place, and the Veteran was returned to full duty each time. The examiner found that the Veteran's current neck and back conditions were not caused by or a result of service.  The examiner explained that the Veteran's spondylosis and degenerative disc disease were consistent with age and were not present when the Veteran was in service.

The Board finds that the examiner's opinion adequately explains why the Veteran's current cervical and lumbar spine disabilities are most consistent with age and not caused by or a result of service.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's cervical and lumbar spine disabilities.  As discussed, the etiology of the Veteran's cervical and lumbar spine disabilities is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's cervical and lumbar spine disabilities were caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The April 2010 VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's cervical and lumbar spine disabilities, as well as consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service complaints and treatment, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the VA medical opinion.  Given that the most probative opinion is against a finding of a relationship between the cervical and lumbar spine disabilities and service, the Board finds that service connection is not warranted.  

In sum, the weight of the evidence shows that the Veteran's cervical and lumbar spine disabilities are unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for the cervical and lumbar spine disabilities, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

IV.  Bilateral Knee Disability

The Veteran is seeking service connection for a bilateral knee disability, diagnosed as mild osteoarthritis of the bilateral knees.  He essentially contends that jumping in and out of vehicles in service may have caused his current bilateral knee disability.  

On the Veteran's entrance examination dated in January 1966, there were no bilateral knee problems noted.  In his January 1966 report of medical history, the Veteran denied "trick" or locked knee.  In April 1966, it was noted that the Veteran had a left thigh muscle rupture five years prior, which gave him pain in the local area, low back, and both knees.  The lumbar spine, pelvis, and left hip were reported as normal.  There was no objective evidence to suggest the Veteran was unfit for duty.  In a subsequent April 1966 treatment record, the Veteran reported pain in the right knee.  He was given a cortisone shot.  In May 1966, the knee was evaluated.  The Veteran continued to complain of the same pain he had before the injection.  There was no swelling, redness, or heat.  The slightest touch of skin elicited pain.  The physician noted that the Veteran may have a small neuroma due to the rupture of the muscle causing pain.  X-ray imaging dated in May 1966 revealed no fractures or dislocations of the bones of either knee.  It was noted that there was somewhat irregular development over the patella areas.  In July 1966, the Veteran reported back and leg trouble.  He noted paresthesias and burning sensation in the right lateral thigh for the past few months.  The Veteran had numerous complaints of pain related to his thigh in service.  

In a mental hygiene consultation dated in September 1966, it was noted that the Veteran had "any number of problems."  The physician noted that the Veteran had visited sick call for various orthopedic complaints, but was returned fit for duty each time.  The Veteran was recommended for administrative separation.  In a September 1966 treatment record it was noted that the Veteran was definitely emotionally unstable.  The physician noted that he could not justify his reports of back or leg pain to give him medication.  On the Veteran's September 1966 separation examination report of medical history, he reported swollen or painful joints.  He denied "trick" or locked knee.  The Veteran reported that he was limited in the amount of physical activity he could perform due to pain in both legs, his back, and his shoulder.  He noted these conditions were aggravated by constant physical activity.  On the Veteran's September 1966 separation examination, his lower extremities were evaluated as normal and he was found qualified for separation.

The first post-service evidence of treatment for the bilateral knees was in September 2009.  In September 2009, the Veteran complained of bilateral knee pain.  In a February 2010 treatment record, the Veteran reported that he was in pain all the time since he was 17.  He indicated that the pain worsened after his discharge from service in 1966, and has progressively worsened over time.  He denied a history of any injuries.

On VA examination in April 2010, the examiner noted that the Veteran visited sick bay on numerous occasions for knee pain.  The examiner noted that there were never any diagnoses made or treatments put into place, and the Veteran was returned to full duty each time.  The examiner noted that the Veteran's visits were so frequent that it was thought he might be suffering with a passive-aggressive personality disorder as well as schizoid disorder, and he was referred to psychiatry.  The Veteran reported his belief that he injured his knees approximately 40 years ago.  He was not sure what caused the condition as there was no specific injury or trauma that he could remember that might be the cause of his current condition.  He reported that the knee pain had worsened with time.  The examiner diagnosed mild osteoarthritis of the bilateral knees.  The examiner opined that the Veteran's current bilateral knee conditions was not caused by or a result of service.  The examiner explained that the Veteran's mild osteoarthritis was consistent with the Veteran's age.

In the Veteran's June 2014 Videoconference hearing testimony, he reported that he was not currently receiving any treatment for his bilateral knee condition.  He indicated that the only incident he can recall in service that could have damaged his knees was jumping in and out of vehicles and carrying heavy items.  He noted that he was recently diagnosed with arthritis of the knees.  


      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral knee disability is not warranted.

The Veteran has been diagnosed with mild osteoarthritis of the bilateral knees.  Accordingly, as there is a current bilateral knee disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this instance, however, service connection for osteoarthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for osteoarthritis on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current bilateral knee disability is etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as knee pain, the diagnosis of mild osteoarthritis of the bilateral knees, requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his bilateral knee disability, diagnosed as mild osteoarthritis, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of mild osteoarthritis requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his bilateral knee disability.  While competent to report bilateral knee pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's bilateral knee disability is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  

As such, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral knee disability and the Veteran's active duty service.  In fact, the only medical opinion addressing the etiology of the bilateral knee disability weighs against the claim.  

The Board finds that the April 2010 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's bilateral knee disability.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The examiner noted that the Veteran visited sick bay on numerous occasions during service for knee pain.  The examiner noted that there were never any diagnoses made or treatments put into place, and the Veteran was returned to full duty each time. The examiner found that the Veteran's current bilateral knee mild osteoarthritis was not caused by or a result of service.  The examiner explained that the Veteran's bilateral knee mild osteoarthritis was consistent with the Veteran's age.

The Board finds that the examiner's opinion adequately explains why the Veteran's current bilateral knee disability is most consistent with age and not caused by or a result of service.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's bilateral knee disability.  As discussed, the etiology of the Veteran's bilateral knee disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's bilateral knee disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The April 2010 VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's bilateral knee disability, as well as consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service complaints and treatment, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the VA medical opinion.  Given that the most probative opinion is against a finding of a relationship between the bilateral knee disability and service, the Board finds that service connection is not warranted.  

In sum, the weight of the evidence shows that the Veteran's bilateral knee disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for the bilateral knee disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Veteran claims that his depression is related to his active duty service.

In the Veteran's January 1966 entrance examination, his mental health was evaluated as normal.  In his January 1966 entrance examination report of medical history, he denied any psychiatric problems.  In August 1966, the Veteran reported weight loss.  He described himself as "very nervous and shaky."  He indicated that he was not eating well.  In September 1966, the examiner found that the Veteran's recent symptoms of anxiety, weight loss, and inability to tolerate interference by chain of command of his desires to "get something done" were suggestive of a passive-aggressive person.  The examiner also questioned whether the Veteran had a schizoid personality.  He indicated he would refer the Veteran to a psychiatrist for evaluation.  In a September 1966 treatment record, the Veteran was described as "emotionally unstable."  The Veteran also reported an upset stomach secondary to personal problems.

In a September 1966 mental hygiene consultation, the examiner noted that the Veteran had five months of active duty service with any number of problems.  The examiner noted that the Veteran complained of "nerves" and weight loss.  The examiner indicated that the Veteran reported that his father was an alcoholic and his wife was on the verge of hysteria.  The examiner noted that the Veteran reported that he saw a psychiatrist in civilian life.  The examiner diagnosed the Veteran with emotional instability, chronic, moderate, manifested by excitability and ineffectiveness in the face of minor stress.  He found that this condition existed prior to service.  The examiner noted, "it can be presumed that the longstanding character and behavior disorder described will tend to exist permanently."  The examiner found that the Veteran could not be rehabilitated to be an effective soldier and was a candidate for administrative separation.  In the Veteran's September 1966 separation examination report of medical history, the Veteran reported night sweats, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.  The examiner found a long history of nervousness with no sequelae.  In the September 1966 separation examination, the Veteran's mental health was evaluated as normal.

In an October 2009 VA mental health treatment record, the Veteran reported that he lost his business six to seven years ago, which had a great impact on him and caused him to become very depressed.  The Veteran reported a similar depressive episode approximately 30 years ago, but not to the same severity as the episode a few years ago.  The Veteran denied any traumatic experience or combat in service.  The diagnosis was major depressive disorder, likely recurrent.  In December 2009, the Veteran reported anxiety and depressive symptoms.  The diagnosis was major depressive disorder, likely recurrent.

In his notice of disagreement dated in June 2010, the Veteran reported that he had his first anxiety attack/depression while in the Army, and these attacks continued today.  In his June 2014 Videoconference hearing, the Veteran testified that he could not identify a single incident in service that led to his depression.  He explained that he simply "felt down and helpless" in service.  He indicated that the noises were "driving him nuts."  He indicated that he was discharged from service due to his psychiatric condition of "ineffective under stress."  He noted that he was diagnosed with depression by the VA medical center approximately three to four years ago and was currently on medication.

After having carefully considered the matter, the Board believes that the Veteran's claims must be remanded for further development.

Significantly, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

There are no etiology opinions of record with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  For the reasons discussed above and under the duty to assist, the RO should afford the Veteran a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include a discussion of whether the Veteran's psychiatric disorder clearly and unmistakably existed prior to service and was aggravated during his active duty service.

Furthermore, with respect to the Veteran's assertion that he is unable to work due to his claimed service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, and 
	after any records obtained have been associated with 
	the claims file, schedule the Veteran for a VA 
	examination to determine the nature and etiology of 
	any diagnosed psychiatric disorder, to include major 
	depressive disorder.  The entire claims file, including 
	a copy of this remand, must be made available to and
    be reviewed by the examiner.  The opinion must 
   include a notation that this review took place.
   
   After reviewing the claims folder, to include the
   Veteran's service treatment records, the examiner 
   should indicate:
   
   	(a) Whether any diagnosed acquired psychiatric
      disorder clearly and unmistakably existed prior 
      to the Veteran's entrance into active duty 
      service.
      
      The examiner should be advised that "clear and 
      unmistakable evidence" means with a much 
      higher certainty than "as likely as not" or "very 
      likely."
      
      In rendering an opinion, the examiner should 
      note and discuss:
      
      	(i) the Veteran's January 1966 entrance
      examination and report of medical 
      history, in which the Veteran was 
      evaluated as normal and denied any 
      psychiatric problems; and
      
      (ii) the September 1966 mental hygiene 
      consultation noting that the Veteran saw
       a psychiatrist in civilian life, and 
      finding that the Veteran had a 
      longstanding character and behavior 
      disorder that existed prior to service.

			(b) If the psychiatric disorder clearly and 
			unmistakably existed prior to the Veteran's 
			active duty service, the examiner should proffer 
			an opinion as to whether the disorder clearly 
			and unmistakably DID NOT increase in 
			severity beyond the natural progression of the 
			disorder during active duty.

			(c) If any diagnosed acquired psychiatric
       disorder did not clearly and unmistakably exist 
      prior to active duty and was not aggravated by 
      active duty, the examiner should provide an 
      opinion as to whether there is a 50 percent or 
      better probability that the disorder is related to 
      the Veteran's active duty service.

The examiner should address the Veteran's complaints of depression, memory loss, nervous trouble, weight loss, and sleep trouble in service.  

The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  

3.   After the above development has been completed, 
	adjudicate the claims for entitlement to service 
	connection for an acquired psychiatric disorder and 
	entitlement to TDIU.  If any benefit sought remains 
	denied, provide the Veteran and his representative a 
	supplemental statement of the case, and return the 
	case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


